Citation Nr: 0512957	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  04-00 276A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Central Texas Veterans Health 
Care System in Temple, Texas



THE ISSUE

Whether the veteran is eligible to enroll in the Department 
of Veterans Affairs healthcare system.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran appears to have had active service from December 
1963 to December 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 decision of the Department of 
Veterans Affairs (VA) Central Texas Veterans Health Care 
System (VAMC) in Temple, Texas.  In this decision, the VAMC 
determined that the veteran was to be placed in Priority 
Group 8 and, therefore, was not eligible to be enrolled in 
the VA healthcare system.


FINDINGS OF FACT

On April 4, 2005, prior to the promulgation of a decision in 
the appeal regarding whether the veteran is eligible to 
enroll in the VA healthcare system, the Board received 
notification from the appellant that a withdrawal of his 
substantive appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. §§ 20.201, 20.202, 20.204 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b)(3) 
(2004).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204(a) (2004).  
Withdrawal of the appeal will be deemed a withdrawal of the 
Notice of Disagreement (NOD) and, if filed, the Substantive 
Appeal, as to all issues to which the withdrawal applies.  
38 C.F.R. § 20.204(c) (2004).  

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


